Exhibit 10.1




EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT


This Executive Change in Control Severance Agreement (“Agreement”) is made
effective as of June      , 2020 (“Effective Date”), by and between K12 Inc., a
Delaware corporation (the “Company”), and             (“Executive”).  For
purposes of this Agreement (other than Section 1(c) below), the “Company” shall
mean the Company and its subsidiaries.
 
WHEREAS, Executive is a key employee of the Company and the Company and
Executive desire to set forth herein the terms and conditions of Executive's
compensation in the event of a termination of Executive's employment under
certain circumstances; and
 
WHEREAS, in the event of a Change in Control (as defined below), Executive may
be vulnerable to dismissal without regard to the quality of Executive's service,
and the Company believes that it is in the best interest of the Company to enter
into this Agreement in order to ensure fair treatment of Executive and to reduce
the distractions and other adverse effects upon such Executive's performance
which are inherent in the event of such a Change in Control.
 
The parties agree as follows:
 
1.          Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(a)          “Board” shall mean the Board of Directors of the Company.
 
(b)          “Cause” shall mean any of the following: (i) Executive’s failure in
any material respect to carry out or comply with any lawful and reasonable
directive of the Board or Executive’s direct supervisor; (ii) Executive’s
willful misconduct, gross negligence or breach of fiduciary duty with respect to
the Company or any of its affiliates that, in each case or in the aggregate,
results in material harm to the Company or any of its affiliates; (iii)
Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude; (iv) Executive’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s (or any of its affiliate’s)
premises or while performing Executive’s duties and responsibilities; or (v)
Executive’s commission of an act of fraud, embezzlement or misappropriation
against the Company or any of its affiliates.  Notwithstanding the foregoing, in
the event of any circumstance described in clause (i) of the foregoing sentence,
the Company may not terminate Executive’s employment for Cause unless, to the
extent such failure can be fully cured, the Company has provided Executive with
at least thirty (30) days’ notice of such failure and Executive has not remedied
the failure within the 30-day period.
 
(c)          “Change in Control” shall mean and includes each of the following:
 
(i)          A transaction or series of transactions occurring after the
Effective Date whereby any “person” or related “group” of “persons” (as such
terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such transaction; or

--------------------------------------------------------------------------------

 
(ii)          The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
after the Effective Date of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:
 
(A)          Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the person that, as
a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and
 
(B)          After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(c)(ii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.
 
Notwithstanding the foregoing, no transaction, event or occurrence shall
constitute a Change in Control for purposes of this Agreement, unless such
transaction, event or occurrence also constitutes a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5).


(d)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations and other interpretive guidance thereunder.


(e)          “Good Reason” shall mean the occurrence of any of the following
events or conditions without Executive’s written consent:


(i)          a material diminution in Executive’s authority, duties or
responsibilities; provided, that, it shall not be considered “Good Reason” if,
following a Change in Control, Executive remains in a position with the Company
or its successor (or any other entity that owns substantially all of the
Company’s business after such Change in Control) that is substantially
equivalent in duties, rank, reporting structure and authority with Executive’s
position prior to such Change in Control, solely as such duties, rank, reporting
structure and authority relate to the Company’s business even though executive
may not hold such position in the organization of the acquirer or any applicable
parent entity or with respect to the entire combined business that may result
following such Change in Control;


(ii)          a material diminution in Executive’s base salary or target annual
bonus level; (for this purpose, a reduction of 5% or more from the level in
effect as of the date of the Change in Control shall be considered material);
 
(iii)          a material change in the geographic location at which Executive
must perform his or her duties, which shall not include a relocation of
Executive’s principal place of employment to any location within a fifty (50)
mile radius of the location from which Executive served the Company immediately
prior to the relocation; or
 
(iv)          the failure of the Company to obtain an agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Section 9(a) of this Agreement.
Page | 2

--------------------------------------------------------------------------------



Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions within ninety (90) days of the occurrence of
such event or the date upon which Executive reasonably became aware that such an
event or condition had occurred.  The Company or any successor or affiliate
shall have a period of thirty (30) days to cure such event or condition after
receipt of written notice of such event from Executive.  Any voluntary
termination for “Good Reason” following such thirty (30) day cure period must
occur no later than the date that is six (6) months following the date notice
was provided by Executive.  Executive’s voluntary Separation from Service by
reason of resignation from employment with the Company for Good Reason shall be
treated as involuntary.


(f)          “Permanent Disability” means at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Permanent Disability” shall refer to that definition of disability which, if
Executive qualified for such disability benefits, would provide coverage for the
longest period of time. The determination of whether Executive has a Permanent
Disability shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Permanent Disability
shall mean Executive’s inability to perform, with or without reasonable
accommodation, the essential functions of his position hereunder for a total of
three months during any six-month period as a result of incapacity due to mental
or physical illness as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or delayed.


(g)          “Qualifying Termination” means (i) a termination by Executive of
Executive’s employment with the Company for Good Reason or (ii) a termination by
the Company of Executive’s employment with the Company without Cause.  Neither a
termination of Executive's employment due to Permanent Disability nor a
termination of Executive's employment due to death shall constitute a Qualifying
Termination.


(h)          “Standard Severance” means the applicable severance amount that
would apply for the Executive as set forth on Exhibit A attached hereto, as such
Exhibit may be updated by the Company from time to time to reflect the Company’s
then-prevailing severance practices, provided that Exhibit A may not be modified
in a manner adverse to the Executive during the 90 day period preceding or at
any time after the occurrence of a Change in Control.


2.          Term.  The initial term of this Agreement (the “Initial Term”) shall
be for a period beginning on the Effective Date and ending on the three-year
anniversary of the Effective Date.  On the three-year anniversary of the
Effective Date and each successive anniversary of the Effective Date, the term
of this Agreement shall automatically be extended for an additional one-year
period (“Extension Terms” and, collectively with the Initial Term, the “Term”)
unless the Company gives Executive a written notice of non-extension no later
than ninety (90) days prior to the then-applicable anniversary of the Effective
Date.  Upon the occurrence of a Change in Control during the Term, the Term
shall automatically be extended until the two-year anniversary of the date on
which the Change in Control occurs, provided that if Executive incurs a
Qualifying Termination during the Term of this Agreement, the Term shall be
further automatically extended for such additional period as necessary to
provide that each party’s rights and obligations are fully satisfied hereunder.
Page | 3

--------------------------------------------------------------------------------

 
3.          Severance.


(a)          Severance Upon Qualifying Termination Occurring Within Two Years
Following a Change in Control.  If Executive has a Qualifying Termination that
occurs within two years following a Change in Control, then subject to the
requirements of this Section 3, the Executive’s continued compliance with
Section 4 and the terms of Section 5, Executive shall be entitled to receive, in
lieu of any severance payments or other severance benefits to which Executive
may otherwise be entitled under any other agreement with or plan, policy or
arrangement of the Company, the following payments and benefits:


(i)          The Company shall pay to Executive his or her fully earned but
unpaid base salary, when due, through the date of Executive’s Qualifying
Termination at the rate then in effect, plus all other benefits, if any, under
any Company group retirement plan, nonqualified deferred compensation plan,
equity award plan or agreement, health benefits plan or other Company group
benefit plan to which Executive may be entitled pursuant to the terms of such
plans or agreements;


(ii)          Subject to Section 3(c) and Section 5, Executive shall be entitled
to receive severance pay in an amount equal to one and one half times (1.5x) the
Standard Severance and one and one half (1.5x) target annual bonus, payable in a
single lump sum as soon as practicable after the date of Executive’s Qualifying
Termination;


(iii)          Subject to Section 3(c) and Section 5, if Executive elects to
receive continued medical, dental or vision coverage under one or more of the
Company’s group medical, dental or vision plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), reimbursement
(or direct payment to the carrier) for the Company-paid portion of the
applicable COBRA premiums for Executive and Executive’s covered dependents under
such plans (at the same cost sharing levels as in effect for similarly-situated
active employees) during a period commencing immediately upon the Termination
Date and ending on the earliest of (x) the end of the Standard Severance period,
(y) the date that Executive and/or Executive’s covered dependents become no
longer eligible for COBRA and (z) the date Executive becomes eligible to receive
healthcare coverage from a subsequent employer (and Executive agrees to promptly
notify the Company of such eligibility); and


(iv)          Subject to Section 3(c) and Section 5, all unvested equity or
equity-based awards granted under any equity compensation plans of the Company
shall immediately become 100% vested, provided that, unless a provision more
favorable to Executive is included in an applicable award agreement, any such
awards that are subject to performance-based vesting conditions shall only be
payable subject to the attainment of the performance measures for the applicable
performance period as provided under the terms of the applicable award
agreement.


(b)          Other Terminations.  Upon Executive’s termination of employment for
any reason other than as set forth in Section 3(a), the Company shall not have
any other or further obligations to Executive under this Agreement (including
any financial obligations) except that Executive shall be entitled to receive
(i) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect and (ii) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices, including, without limitation, any
continuation of benefits required by COBRA or applicable law.  The foregoing
shall be in addition to, and not in lieu of, any and all other rights and
remedies which may be available to the Company under the circumstances, whether
at law or in equity.
Page | 4

--------------------------------------------------------------------------------



 (c)          Release.  As a condition to Executive’s receipt of any amounts set
forth in Section 3(a) above, Executive shall execute and not revoke a general
release of all claims in favor of the Company (the “Release”) in the form
substantially similar to the form attached hereto as Exhibit B (and any
statutorily prescribed revocation period applicable to such Release shall have
expired) within the sixty (60) day period following the date of Executive’s
Qualifying Termination.


(d)          Exclusive Remedy; Other Arrangements.  Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of Executive’s rights to salary, severance, benefits, bonuses and other amounts
(if any) accruing after the termination of Executive’s employment shall cease
upon such termination.  In addition, the severance payments provided for in
Section 3(a) above are intended to be paid in lieu of any severance payments
Executive may otherwise be entitled to receive under any other plan, program,
policy or agreement with the Company or any of its affiliates (collectively,
“Other Arrangements”).  Therefore, in the event Executive becomes entitled to
receive the severance payments and benefits provided under Section 3(a) of this
Agreement, he or she shall receive the amounts provided under that section of
this Agreement and shall not be entitled to receive any severance payments or
severance benefits pursuant to any Other Arrangements.  In addition, to the
extent the Executive is a party to any employment agreement, offer letter or
other agreement or arrangement with the Company or any of its affiliates, in
each case that was entered into prior to the date of this Agreement, and that
provides for the payment or provision of severance pay or severance benefits
upon an involuntary termination or a resignation of employment for good reason
(or term of similar meaning) in connection with a change in control (or term of
similar meaning) (such agreement a “Prior Agreement”), the Executive hereby
agrees that the severance pay and severance benefit provisions of such Prior
Agreement shall be and hereby are superseded by this Agreement and from and
after the date of this Agreement, such severance pay and severance benefit
provisions of the Prior Agreement shall be and are null and void and of no
further force or effect, in each case, only to the extent such severance pay and
severance benefit provisions are applicable to a termination occurring in
connection with a change in control.  For the avoidance of doubt, except as may
otherwise be agreed in writing between the Executive and the Company or one of
its affiliates after the date of this Agreement, it is intended that the other
terms and conditions of any Prior Agreement that do not provide for severance
pay or severance benefits, including any non-competition, non-solicitation,
non-disparagement, confidentiality, assignment of inventions covenants and other
similar covenants contained therein, shall remain in effect in accordance with
their terms (and shall not be limited by the provisions of any similar covenants
set forth herein) for the periods set forth in the Prior Agreement.
 
(e)          No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Section 3 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 3 be reduced by any compensation earned by Executive as the result
of employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances or other amounts owed by Executive to
the Company may be offset by the Company against amounts payable to Executive
under this Section 3.
 
          (f)          Return of the Company’s Property.  If Executive’s
employment is terminated for any reason, the Company shall have the right, at
its option, to require Executive to vacate his or her offices prior to or on the
effective date of termination and to cease all activities on the Company’s
behalf.  Upon the termination of his or her employment in any manner, as a
condition to Executive’s receipt of any post-termination benefits described in
this Agreement, Executive shall immediately surrender to the Company all lists,
books and records of, or in connection with, the Company’s business, and all
other property belonging to the Company, it being distinctly understood that all
such lists, books and records, and other documents, are the property of the
Company.  Executive shall deliver to the Company a signed statement certifying
compliance with this Section 3(f) prior to the receipt of any post-termination
benefits described in this Agreement.
Page | 5

--------------------------------------------------------------------------------

(g)          Parachute Payments.


(i)     It is the objective of this Agreement to maximize Executive’s Net
After-Tax Benefit (as defined herein) if payments or benefits provided under
this Agreement are subject to excise tax under Section 4999 of the Code. 
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 3(a) hereof, being hereinafter
referred to as the “Total Payments”), would be subject (in whole or in part) to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
cash severance payments shall first be reduced, and the non-cash severance
payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments shall be subject to the Excise Tax, but only if the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Executive would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).


(ii)     The Total Payments shall be reduced by the Company in the following
order: (w) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code, (x) reduction of any
other cash payments or benefits otherwise payable to Executive that are exempt
from Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Company’s common stock that is exempt from Section 409A of the
Code, (y) reduction of any other payments or benefits otherwise payable to
Executive on a pro-rata basis or such other manner that complies with Section
409A of the Code, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Company’s common stock that are exempt from Section 409A of the Code, and (z)
reduction of any payments attributable to the acceleration of vesting or
payments with respect to any other equity award with respect to the Company’s
common stock that are exempt from Section 409A of the Code.


(iii)          All determinations regarding the application of this Section 3(g)
shall be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company (“Independent Advisors”).  For purposes of determining
whether and the extent to which the Total Payments will be subject to the Excise
Tax, (x) no portion of the Total Payments the receipt or enjoyment of which
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account, (y) no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation and (z) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.  The costs of
obtaining such determination and all related fees and expenses (including
related fees and expenses incurred in any later audit) shall be borne by the
Company.
Page | 6

--------------------------------------------------------------------------------



(iv)          In the event it is later determined that a greater reduction in
the Total Payments should have been made to implement the objective and intent
of this Section 3(g), the excess amount shall be returned immediately by
Executive to the Company, plus interest at a rate equal to 120% of the
semi-annual applicable federal rate as in effect at the time of the Change in
Control.


(h)          Withholding.  All compensation and benefits to Executive hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.


4.          Non-Disparagement.  Each party to this Agreement (which, in the case
of the Company, shall mean its officers and the members of the Board) agrees,
during the period of Executive’s service with the Company and thereafter, to
refrain from Disparaging (as defined below) the other party and its affiliates,
including, in the case of the Company, any of its services, technologies or
practices, or any of its directors, officers, agents, representatives or
stockholders, either orally or in writing.  Nothing in this paragraph shall
preclude any party from making truthful statements that are reasonably necessary
to comply with applicable law, regulation or legal process, or to defend or
enforce a party’s rights under this Agreement.  For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements, whether written or
oral, that impugn the character, integrity, reputation or abilities of the
person being disparaged.
 
5.          Condition to Severance Obligations.  The Company shall be entitled
to cease all severance payments and benefits to Executive in the event of
Executive’s breach of Section 4 or of any of the provisions of any
non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants contained in any other agreement between
Executive and the Company, which other covenants are hereby incorporated by
reference into this Agreement.
 
6.          Injunctive Relief.  It is recognized and acknowledged by Executive
that a breach of the covenant contained in Section 4 will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate.  Accordingly, Executive agrees that in the event of a
breach of the covenant contained in Section 4, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief without the requirement to post bond.
 
7.          Agreement to Arbitrate.  Any controversy, claim or dispute arising
out of or relating to this Agreement, shall be settled solely and exclusively by
binding arbitration in accordance with the arbitration provisions contained in
the Agreement to Arbitrate (the “Arbitration Agreement”) between Executive and
the Company, which provisions are hereby incorporated by reference into this
Agreement. In the event there is no Arbitration Agreement between Executive and
the Company, any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled solely and exclusively by binding arbitration
in the Commonwealth of Virginia. Such arbitration shall be conducted in
accordance with the then prevailing rules and procedures established by the
American Arbitration Association (“AAA”), with the following exceptions if in
conflict: (a) one arbitrator shall be chosen by the AAA; (b) each party to the
arbitration will pay its pro rata share of the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any party
if written notice (pursuant to the AAA’s rules and regulations) of the
proceedings has been given to such party.  Each party shall bear its own
attorneys’ fees and expenses. The parties agree to abide by all decisions and
awards rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief pursuant to any
applicable Other Arrangement.
Page | 7

--------------------------------------------------------------------------------



8.          At-Will Employment Relationship.  Except as may be expressly
provided in an applicable Other Arrangement, Executive’s employment with the
Company is at-will and not for any specified period and may be terminated at any
time, with or without Cause or advance notice, by either Executive or the
Company.  Any change to the at-will employment relationship must be by specific,
written agreement signed by Executive and an authorized representative of the
Company.  Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter this at-will relationship.
 
9.          General Provisions.
 
(a)          Successors and Assigns.  The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
The failure of any such successor to so assume this Agreement shall constitute a
material breach of this Agreement by the Company, it being understood that the
Executive’s exclusive remedy for such material breach is to treat such failure
to assume this Agreement as a “Good Reason” event as contemplated by Section
1(e)(iv) of this Agreement.  As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
(b)          Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
(c)          Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
(d)          Governing Law and Venue.  This Agreement will be governed by and
construed in accordance with the laws of the United States and the Commonwealth
of Virginia applicable to contracts made and to be performed wholly within such
state, and without regard to the conflicts of laws principles thereof.  Any suit
brought hereon shall be brought in the state or federal courts sitting in the
Commonwealth of Virginia, the parties hereby waiving any claim or defense that
such forum is not convenient or proper.  Each party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by Virginia law.
Page | 8

--------------------------------------------------------------------------------

 
(e)          Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to Executive at the address
set forth below and to the Company at its principal place of business, or such
other address as either party may specify in writing.
 
(f)          Survival.  Sections 1 (“Definitions”), 3 (“Severance”), 4
(“Non-Disparagement”), 5 (“Condition to Severance Obligations”), 6 (“Injunctive
Relief”), 7 (“Agreement to Arbitrate”) and 9 (“General Provisions”) of this
Agreement shall survive termination of Executive’s employment with the Company.
 
(g)          Entire Agreement.  This Agreement and any covenants and agreements
incorporated herein by reference as set forth in Section 5 and Section 7
together constitute the entire agreement between the parties in respect of the
subject matter contained herein and therein and supersede all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral, provided, however, that for the avoidance of doubt, all Other
Arrangements (as such Other Arrangements may be amended, modified or terminated
from time to time) shall remain in effect in accordance with their terms,
subject to Section 3(d) hereof.  This Agreement may be amended or modified only
with the written consent of Executive and an authorized representative of the
Company.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
 
(h)          Code Section 409A.
 
(i)          The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.
 
(ii)          Notwithstanding anything in this Agreement to the contrary, any
compensation or benefits payable under this Agreement that is considered
nonqualified deferred compensation under Section 409A and is designated under
this Agreement as payable upon Executive’s termination of employment shall be
payable only upon Executive’s “separation from service” with the Company within
the meaning of Section 409A (a “Separation from Service”) and, except as
provided below, any such compensation or benefits shall not be paid, or, in the
case of installments, shall not commence payment, until the sixtieth (60th) day
following Executive’s Separation from Service (the “First Payment Date”).  Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and the remaining payments shall be made as provided in this Agreement.
 
(iii)          Notwithstanding anything in this Agreement to the contrary, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (x) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company or (y) the date of Executive’s death.  Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.
Page | 9

--------------------------------------------------------------------------------

 
(iv)          Executive’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A.  Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.
 
(v)          To the extent that any reimbursements under this Agreement are
subject to Section 409A, any such reimbursements payable to Executive shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred; provided, that Executive submits Executive’s
reimbursement request promptly following the date the expense is incurred, the
amount of expenses reimbursed in one year and the amount of in-kind benefits
provided in one year shall not affect the amount eligible for reimbursement or
in-kind benefits to be provided in any subsequent year, other than medical
expenses referred to in Section 105(b) of the Code, and Executive’s right to
reimbursement or in-kind benefits under this Agreement will not be subject to
liquidation or exchange for another benefit.
 
(i)          Administration.  This Agreement shall be interpreted and
administered by the Board or a committee thereof to which the Board may delegate
such function (the “Committee”).  The Board or the Committee shall have the
exclusive power, subject to and within the limitations of the express provisions
of this Agreement, to interpret this Agreement and to make factual findings and
determinations and take such action in connection with the Agreement as it, in
its sole discretion, deems appropriate. The Board’s or the Committee's
determination shall be binding and conclusive on all parties, and the Board or
the Committee shall not be liable for any action or determination made in good
faith with respect to this Agreement.


(j)          Source of Funds.  Amounts payable to Executive under this Agreement
shall be from the general funds of the Company. Executive's rights to unpaid
amounts under this Agreement shall be solely those of an unsecured creditor of
the Company.


(k)          Consultation with Legal and Financial Advisors.  By executing this
Agreement, Executive acknowledges that this Agreement confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged Executive to consult with Executive’s personal legal
and financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.


(l)          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(Signature Page Follows)
Page | 10

--------------------------------------------------------------------------------

 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.


 
 
K12 INC.
 
 
 
 
Dated: ___________________

 
By: ________________________________________
    Name:
Nathaniel A. Davis
 
 
Title:
CEO and Chairman

 




EXECUTIVE






_________________________________________________




    Address: ________________________________



________________________________



Page | 11

--------------------------------------------------------------------------------



EXHIBIT A


STANDARD SEVERANCE




SEVERANCE PAY (MONTHS OF BASE SALARY)




SEVERANCE


BENEFITS CONTINUATION


12 MONTHS


12 MONTHS



 
Page | 12

--------------------------------------------------------------------------------

EXHIBIT B


GENERAL RELEASE OF CLAIMS


 
[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]
 
This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between ________ (“Executive”), and K12 Inc., a Delaware
corporation (the “Company”) (collectively referred to herein as the “Parties”).
 
WHEREAS, Executive and the Company are parties to that certain Executive Change
in Control Severance Agreement dated as of __________, ____ (the “Agreement”);
 
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and
 
WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.
 
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:
 
1.          General Release of Claims by Executive.
 
(a)          Executive, on behalf of himself or herself and his or her
executors, heirs, administrators, representatives and assigns, hereby agrees to
release and forever discharge the Company and all predecessors, successors and
their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, employees, attorneys, creditors, agents
and representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof, arising directly or indirectly out of, relating
to, or in any other way involving in any manner whatsoever Executive’s
employment by or service to the Company or the termination thereof, including
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981,
et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section
206(d); regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law.
Page | 13

--------------------------------------------------------------------------------

 
Notwithstanding the generality of the foregoing, Executive does not release the
following:
 
(i)          Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;
 
(ii)          Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;
 
(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA;
 
(iv)          Claims for indemnity under the bylaws of the Company or its
affiliates, as provided for by law or under any applicable insurance policy with
respect to Executive’s liability as an employee, director or officer of the
Company pursuant to which Executive is covered as of the effective date of
Executive’s termination of employment with the Company and its subsidiaries;
 
(v)          Claims based on any right Executive may have to enforce the
Company’s executory obligations under the Agreement;
 
(vi)          Claims Executive may have to vested or earned compensation and
benefits; and
 
(vii)          Any rights that cannot be released as a matter of applicable law,
but only to the extent such rights may not be released under such applicable
law.
 
(b)          Executive acknowledges that this Release was presented to him or
her on the date indicated above and that Executive is entitled to have
[twenty-one (21)/forty-five (45)] days’ time in which to consider it.  Executive
further acknowledges that the Company has advised him or her that he or she is
waiving his or her rights under the ADEA, and that Executive should consult with
an attorney of his or her choice before signing this Release, and Executive has
had sufficient time to consider the terms of this Release.  Executive represents
and acknowledges that if Executive executes this Release before [twenty-one
(21)/forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.
 
(c)          Executive understands that after executing this Release, Executive
has the right to revoke it within seven (7) days after his or her execution of
it.  Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing.  Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed.  Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.
 
(d)          Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (c) above.  Executive further understands
that Executive will not be given any severance benefits under the Agreement
unless this Release is effective on or before the date that is sixty (60) days
following the date of Executive’s termination of employment.
Page | 14

--------------------------------------------------------------------------------

 
2.          No Assignment.  Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that Executive may have against the Company Releasees.  Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive.
 
3.          Severability.  In the event any provision of this Release is found
to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
4.          Interpretation; Construction.  The headings set forth in this
Release are for convenience only and shall not be used in interpreting this
agreement.  Either party’s failure to enforce any provision of this Release
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Release.
 
5.          Governing Law and Venue.  This Release will be governed by and
construed in accordance with the laws of the United States of America and the
Commonwealth of Virginia applicable to contracts made and to be performed wholly
within such state, and without regard to the conflicts of laws principles
thereof.  Any suit brought hereon shall be brought in the state or federal
courts sitting in the Commonwealth of Virginia, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper.  Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by Virginia law.
 
6.          Entire Agreement.  This Release and the Agreement constitute the
entire agreement of the Parties in respect of the subject matter contained
herein and therein and supersede all prior or simultaneous representations,
discussions, negotiations and agreements, whether written or oral.  This Release
may be amended or modified only with the written consent of Executive and an
authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.
 
7.          Counterparts.  This Release may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 


 
(Signature Page Follows)
Page | 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.
 

Executive
 
K12 INC.
 
 
 
 
 
 
 
 
 
 
____________________________________

 
By: _______________________________________

 
 
 
 
 
Print Name: __________________________

 
Print Name: ________________________________
         
 
 
 
Title: ______________________________________


 
 


Page | 16